Name: Commission Regulation (EEC) No 1482/87, of 26 may 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/86 Official Journal of the European Communities 28 . 5 . 87 COMMISSION REGULATION (EEC) No 1482/87 of 26 May 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 29 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1987 . For the Commission COCKFIELD Vice-President (&lt;) OJ No L 154, 13 . 6. 1981 , p . 26 . 0 OJ No L 335, 13 . 12. 1985, p . 9 . 28 . 5. 87 Official Journal of the European Communities No L 138/87 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 36,82 1584 287,64 76,45 255,79 5715 28,55 55351 86,10 25,62 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 127,56 5 486 996,30 264,79 885,98 19796 98,89 191714 298,24 88,75 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 43,33 1864 338,49 89,96 301,01 6725 33,59 65136 101,33 30,15 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 73,57 3164 574,64 152,72 511,01 11417 57,03 110575 172,02 51,18 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 07.01-43 07.01 F I Peas 286,05 12304 2234,22 593,80 1 986,83 44393 221,77 429923 668,82 199,02 130 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 108,65 4673 848,62 225,54 754,65 16861 84,23 163296 254,03 75,59 1.32 ex 07.01-49 ex 07.01 F III Broad beans 28,32 1220 221,09 58,81 196,63 4381 21,99 42649 66,32 19,62 1.40 ex 07.01-54 ex 07.01 G II Carrots 32,09 1380 250,63 66,61 222,88 4980 24,87 48229 75,02 22,32 1.50 ex 07.01-59 ex 07.01 G IV Radishes 74,15 3195 578,86 153,99 514,81 11470 57,58 111664 173,65 51,37 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 34,79 1496 271,73 72,22 241,64 5399 26,97 52288 81,34 24,20 1.70 07.01-67 ex 07.01 H Garlic 169,78 7302 1 326,07 352,44 1 179,23 26348 131,62 255170 396,96 118,12 1.74 ex 07.01-68 ex 07.01 IJ Leeks 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80 07.01 K Asparagus : \ I 1.80.1 ex 07.01-71  green 228,87 9844 1 787,57 475,09 1 589,64 35518 177,43 343 976 535,12 159,24 1.80.2 ex 07.01-71  other 169,30 7282 1 322,33 351,44 1 175,91 26274 131,25 254451 395,84 117,79 1.90 07.01-73 07.01 L Artichokes 135,44 5837 1 057,28 281,25 940,29 20950 105,18 203951 317,17 93,82 1.100 07.01-75 07.01-77 07.01 M Tomatoes 93,35 4015 729,16 193,79 648,42 14488 72,37 140310 218,27 64,95 1.110 07.01-81 07.01-82 07.01 PI Cucumbers 56,62 2435 442,28 117,55 393,31 8788 43,90 85107 132,40 39,39 1.112 07.01-85 07.01 Q II Chantarelles 980,32 41938 7660,46 2022,11 6757,62 146689 760,37 1437668 2279,32 724,02 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 90,09 3875 703,66 187,01 625,75 13981 69,84 135404 210,64 62,68 1.130 07.01-97 07.01 T II Aubergines 81,20 3493 634,28 168,57 564,05 12603 62,95 122052 189,87 56,50 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 50,58 2175 395,11 105,01 351,36 7850 39,21 76030 118,28 35,19 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 65,15 2802 508,91 135,25 452,56 10112 50,51 97928 152,34 45,33 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 512,38 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 51,49 2215 402,22 106,90 357,68 7992 39,92 77397 120,40 35,83 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 45,10 1940 352,28 93,62 313,27 6999 34,96 67789 105,45 31,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 104,95 4514 819,77 217,87 729,00 16288 81,37 157745 245,40 73,02 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 169,49 7290 1 323,84 351,84 1 177,25 26304 131,40 254742 396,30 117,93 2.50 08.02 A I Sweet oranges, fresh : \ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 No L 138/88 Official Journal of the European Communities 28 . 5 . 87 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Id Lit F1 £ 2.50.2 2.50.3 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others 49,90 38,59 2146 1651 389,78 301,62 103,59 79,61 346,62 266,07 7744 5775 38,69 29,93 75004 56607 116,68 89,74 34,72 28,50 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 79,59 3423 621,69 165,23 552,85 12352 61,71 119630 186,10 55,38 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 40,78 1756 319,17 84,74 282,34 6265 31,70 60468 95,57 28,61 2.603 08.02.28 08.02 B I  Clementines 54,64 2354 427,66 113,54 378,31 8395 42,47 81021 128,06 38,34 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 51,04 2195 398,71 105,97 354,56 7922 39,57 76723 119,35 35,51 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 38,07 1637 297,38 79,03 264,45 5908 29,51 57224 89,02 26,49 2.80 ex 08.02 D Grapefruit, fresh : \ \\ 1 2.80.1 ex 08.02-70l  white 39,18 1685 306,06 81,34 272,17 6081 30,38 58894 91,62 27,26 2.80.2 ex 08.02-70\  pink 64,44 2771 503,30 133,76 447,57 10000 49,95 96849 150,66 44,83 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 151,69 6525 1184,82 314,90 1053,63 23542 117,60 227991 354,68 105,54 2.90 08.04-11 08.04-19 08.04-23 I 08.04 A I Table grapes 162,70 6998 1 270,78 337,74 1 130,07 25250 126,13 244 531 380,41 113,20 2.95 08.05-50 08.05 C Chestnuts 101,92 4360 796,49 210,24 702,62 15251 79,05 149480 236,99 75,27 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 60,70 2610 474,10 126,00 421,60 9420 47,06 91230 141,92 42,23 2.110 08.06-33\\ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 69,37 2983 541,83 144,00 481,83 10766 53,78 104263 162,20 48,26 2.120 08.07-10 08.07 A Apricots 91,30 3927 713,15 189,54 634,19 14170 70,78 137230 213,48 63,52 2.130 ex 08.07-32 ex 08.07 B Peaches 124,95 5374 975,95 259,38 867,88 19391 96,87 187799 292,15 86,93 2.140 ex 08.07-32 ex 08.07 B Nectarines 126,61 5 446 988,95 262,84 879,44 19650 98,16 190299 296,04 88,09 2.150 08.07-51 08.07-55 08.07 C Cherries 88,56 3788 692,07 182,68 610,50 13252 68,69 129883 205,92 65,41 2.160 08.07-71 08.07-75 08.07 D Plums 149,85 6445 1 170,41 311,07 1040,82 23255 116,17 225218 350,37 104,26 2.170 08.08-11 08.08-15 08.08 A Strawberries 107,19 4610 837,21 222,51 744,51 16635 83,10 161102 250,62 74,58 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5608 1 024,49 270,43 903,74 19617 101,69 192269 304,83 96,82 2.180 08.09-11 ex 08.09 Water melons 34,93 1502 272,84 72,51 242,63 5421 27,08 52501 81,67 24,30 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19I  Amarillo, Cuper, HoneyDew, Onteniente, Piel deSapo, Rochet, Tendral 77,70 3342 606,89 161,29 539,69 12058 60,24 116782 181,67 54,06 2.190.2 ex 08.09-19  other 83,28 3582 650,47 172,88 578,44 12924 64,56 125168 194,72 57,94 2.195 ex 08.09-80 ex 08.09 Pomegranates 47,87 2048 374,10 98,75 330,01 7163 37,13 70209 111,31 35,35 2.200 08.09-50 ex 08.09 Kiwis 274,82 11821 2146,50 570,49 1 908,83 42650 213,06 413044 642,57 191,21 2.202 ex 08.09-80 ex 08.09 Khakis 204,97 8816 1 600,94 425,49 1423,67 31810 158,91 308063 479,25 142,61 2.203 ex 08.09-80 ex 08.09 Lychees 405,94 17460 3170,56 842,66 2819,50 62998 314,71 610100 949,12 282,43